Dewey, J.
“ The Madison Insurance Company ” declared in debt against Stangle, that he made and delivered to them his promissory note, and thereby “promised to the order ,of the Madison Insurance Office (thereby meaning and intending to make the said note payable to the order of the plaintiffs), &c.” Demurrer to the declaration, assigning for cause that no promise to the plaintiffs or their order is alleged. The Qpurt *95sustained the demurrer, and rendered final judgment against the plaintiffs.
M. G. Bright, for the plaintiffs.
J. G. Marshall, for the defendant.
We think the judgment is right. There is not a sufficient averment that the promise was made to the plaintiffs. The promise laid in the declaration is to the Madison Insurance Office, and not to the Madison Insurance Company. The defect is attempted to be supplied by an innuendo. But an innuendo is not competent to the accomplishment of that object. Its office is, not to introduce new matter into pleading, but to explain something which precedes it. It can not enlarge the sense of language, or make one thing mean another.' There should have been a direct averment that the defendant promised the plaintiffs by the name of the Madison Insurance Office. Where the innuendo viewed as an averment, it would allege merely that the defendant designed to promise the plain-' tiffs, not that he did actually promise them.
Per Curiam.—The judgment is affirmed with costs.